DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 was considered by the examiner.
Drawings
The drawings filed on 1/7/2021 are acceptable for examination by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIDA et al. (cited by applicant; US 2013/0242292 A1; hereinafter Kida).
Kida teaches regarding claim 1 a method, comprising: calculating a first cost function measure based on band defects in an image; calculating a second cost function measure based on the band defects and a synthetic band; and detecting a missing band based on a comparison of the first cost function measure and the second cost function measure (figures 2-4, [0027-0029, 0052, 0054, 0057, 0061-0062], cost function [0012, 0024, 0032]).
Regarding claim 2, the missing band is detected in response to determining that the second cost function measure is less than the first cost function measure [0050, 0052].
Regarding claim 3, the method further comprising: determining a set of prospective periodic band defects based on the band defects; and determining whether a band defect exists at two intervals away from the set of prospective periodic band defects [0047].
Regarding claim 4, the method further comprising inserting the synthetic band in response to determining that the band defect exists at two intervals away from the set of prospective periodic band defects [0052, 0054].
Regarding claim 5, the method further comprising determining an impaired device component based on the missing band (figure 5, S11).
Regarding claim 6, the image is an image of a printed page produced by a printer, and wherein the impaired device component is a component of the printer (figure 4; [0052, 0054, 0064, 0067]; the image on the web).
Regarding claim 7, determining the impaired device component is based on an interval between one of the band defects and the missing band (figures 2-3, [0052, 0054]).
Regarding claim 8, determining the impaired device component comprises determining a device component (the image on the web) corresponding to the interval [0052, 0054, 0067].
Regarding claim 9, the method further comprising initiating a corrective action based on the missing band [0051-0052, 0067]
Regarding claim 10, initiating the corrective action comprises indicating an impaired device component [0052, 0054, 0064, and 0067].
Regarding claim 11, Kida teaches an apparatus, comprising: a memory; a processor coupled to the memory [0015-0018], wherein the processor is to: determine a set of periodic band defects based on a first cost function estimation [0012, 0024, 0027-0029]: insert a synthetic band in a case that there is a detected 
Regarding claim 12, the processor is to: calculate a first fitting error from the first cost function estimation; calculate a second fitting error from the second cost function estimation; and compare the first fitting error to the second fitting error, wherein the missing band is determined in a case that the second fitting error is less than the first fitting error [0051-0052].
Regarding claim 13, the processor is to identify a device component that caused the set of periodic band defects (figure 2; [0071], the image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of WU et al. (cited by applicant; US 2012/0237087 A1).
Kida teaches a method regarding claim 14, to cause a processor to determine candidate sets of periodic band defects from a set of band defects in an image based on respective first cost function computations [0027-0029]; to cause the processor to, in response to determining to update a candidate set of periodic band defects, perform a second cost function computation for the candidate set of periodic band defects using a synthetic band [0027-0029]; and to cause the processor to update the candidate sets of periodic band defects in a case that the second cost function computation indicates an error reduction 
Kida does not teach a non-transitory tangible computer-readable medium storing executable code as discussed in claims 14-15, comprising its method discussed above.  
Wu teaches regarding claim 14, a non-transitory tangible computer-readable medium storing executable code, comprising: code to perform a method with a processor [0074-0076].
Both Kida and Wu teach image quality sensing and correction methods for an image forming device.  Wu teaches that the method is stored on a non-transitory tangible computer-readable medium.
The rationale for using these teaches together is to improve a known device (method, or product) ready for improvement and to achieve this positive predictable result by applying a known technique.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Wu with the teaching of Kida to store an image correcting method within a processer of an image forming device.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hamby (US 7,058,325) teaches systems and methods for correcting banding defects using feedback and/or feedforward control within an image forming device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG